           Case 1:19-cv-03826-ER Document 82 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP; DONALD J. TRUMP, JR.; ERIC
TRUMP; IVANKA TRUMP; THE DONALD J. TRUMP
REVOCABLE TRUST; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; DJT HOLDINGS
LLC; DJT HOLDINGS MANAGING MEMBER LLC;
TRUMP ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                                       Plaintiffs,

                   – against –

DEUTSCHE BANK AG and CAPITAL ONE FINANCIAL                                            ORDER
CORP.,
                                                                               19 Civ. 3826 (ER)
                                       Defendants,

                   – and –

COMMITTEE ON FINANCIAL SERVICES OF THE U.S.
HOUSE OF REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE OF THE
U.S. HOUSE OF REPRESENTATIVES,

                                       Intervenor-Defendants.


Ramos, D.J.:

       The Court is in receipt of the parties’ joint status report dated April 15, 2021. Doc. 81.

The parties’ request for additional time to file another joint status report is GRANTED. The

parties are instructed to file a joint status report by no later than May 17, 2021.

       It is SO ORDERED.

Dated: April 16, 2021
       New York, New York
                                                               _________________________
                                                                Edgardo Ramos, U.S.D.J.
